Citation Nr: 1627902	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-48 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2012 videoconference hearing.  A copy of the transcript is associated with the file.

This issue was previously remanded by the Board in January 2013 and January 2014 for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

Cervical spondylosis and degenerative disc disease was not manifest in service or to a compensable degree within one year of service and is unrelated to service.


CONCLUSION OF LAW

Cervical spondylosis and degenerative disc disease was not incurred in or aggravated by service, nor can it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board most recently remanded this issue in January 2014.  The Board instructed the RO to: (1) verify the Veteran's correct address and send copies of identified documents; (2) obtain any outstanding VA treatment records; (3) contact the Veteran requesting that he identify any outstanding private treatment records; (4) obtain an addendum medical opinion; and (5) readjudicate the claim. 

VA contacted the Veteran in January 2014 and requested his new address.  The Veteran replied that he did not have a pending appeal.  VA treatment records were obtained and a March 2014 notice letter requesting additional private treatment records was sent.  A May 2014 VA medical addendum opinion was obtained.  The claim was readjudicated in a September 2014 Supplemental Statement of the Case (SSOC).

The Board notes that the March 2014 notice letter and documents identified by the Board in its January 2014 remand were sent to the Veteran's old address and returned as undeliverable.  However, subsequent to the Veteran's February 2016 FOIA request, VA sent the Veteran a copy of his entire claims file as noted in a July 2016 letter to his new address.  As a result, the Veteran has been provided with a copy of the March 2014 notice letter and the necessary documents. 

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).





II. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by a November 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency. 

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, identified private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private treatment records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was afforded a VA examination in April 2013, with a May 2014 addendum opinion.  The Veteran has not argued, and the record does not reflect, that the examination, when viewed in concert with the addendum opinion, is inadequate.  38 C.F.R. § 3.159(c) (4), 4.2; Barr v. Nicholson, 21 Vet. App. 303, 307   (2007).  The examiner considered the Veteran's relevant medical history and lay statements, and provided well-reasoned and adequately supported opinions. 

In April 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The record reflects that at this hearing the undersigned Veterans Law Judge clarified the issue and explained the concept of service connection. 
The Veterans Law Judge set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claim.  These actions supplement VCAA and comply with 38 C.F.R. § 3.103.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

III. Service Connection for a Cervical Spine Condition

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. § 1110  (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

 An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), such as arthritis, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

In addition, certain chronic disabilities such as arthritis are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

At the Veteran's April 2013 VA examination, a diagnosis of cervical spondylosis and degenerative disc disease were issued.  Spondylosis is often referred to as osteoarthritis.  The Veteran has also submitted a July 2009 private medical record documenting "degenerating disc" of the C5-C6.  

The Veteran has testified that he believes his current cervical spine condition is related to his military service, specifically a January 1986 motor vehicle accident.
The Veteran is competent to report that he has neck pain and he is also competent to report when his symptoms were first identified.  However, his statements, even if accepted as credible, do not establish a nexus to service. 

The record reflects that the Veteran served on active duty from October 1975 to October 1995.  At the Veteran's October 1975 enlistment examination he denied any bone, joint, or other deformity and denied arthritis or rheumatism.  January 1986 service treatment records document treatment following a motor vehicle accident, as reported by the Veteran.  The record documents lower back pain and a bruise on the left arm.  Physical examination at an April 1987 periodic examination revealed a normal spine and musculoskeletal system.  There is no separation examination of record.  Additional service treatment records do not document any treatment for or complaints of neck pain, or any other relevant notations. 

The first report of a cervical spine disability, or the manifestations of such a condition, was the previously referenced July 2009 private treatment record which documented a degenerating disc of the cervical spine.  This is also the first objective medical evidence of a cervical spine condition, specifically degenerative changes.

The April 2013 VA examiner concluded that the Veteran's cervical spine condition was less likely than not related to his military service, to include the January 1986 motor vehicle accident.  The examiner explained that there was little objective evidence supporting the Veteran's belief that his cervical spine condition is related to the January 1986 accident.  While the accident was documented in treatment records, the records only address lower back pain and not neck pain.  The examiner further explained that the April 1987 periodic examination, after the January 1986 accident, documents a normal spine.  The Veteran worked for many years doing physical labor after separation and did not seek medical care for his neck until a few years prior to the examination, over 20 years after the accident.  The examiner noted that there was a blunt/contusion to the Veteran's neck recorded in treatment records, but this was prior to his physical examination.  There were no other relevant instances in service.  

After additional review of the medical evidence of record, to include additional VA treatment records, the examiner came to the same conclusion in a May 2014 addendum opinion and provided the same rationale.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez, supra.  In this case, the Board accepts the VA examiner's opinions that the Veteran's cervical spondylosis and degenerative disc disease is less likely than not related to his military service as highly probative medical evidence on this point.  The Board notes that the examiner rendered his opinions after thoroughly reviewing the claims file and relevant medical records. The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

The Board has also considered the lay statements of record, to include the Veteran's assertion that he injured his neck during the January 1986 motor vehicle accident, and has experienced a continuity of symptoms since such injury.  Here, the Veteran is competent to report his observations and relate what he was told by medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Of note, the Veteran has not indicated that a medical professional provided him with a diagnosis during service or immediately thereafter.

The Veteran's lay evidence of continuity is far less probative than the opinions of the VA professional, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  While the Veteran has generally asserted a continuity of symptoms, the Board notes that at the April 1987 periodic examination the Veteran's spine was found to be normal and there is no objective or subjective report of a cervical spine condition until the July 2009 private treatment record.  The Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record.  In addition, the normal periodic examination and the lack of any notation of back pain in treatment records until July 2009 undermine the assertion that he has been experiencing neck pain since discharge. 

The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau, supra. ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

In sum, there is no reliable evidence linking the Veteran's cervical spondylosis and degenerative disc disease to service.  The contemporaneous records establish that the cervical spine was normal throughout service, to include in the aftermath of the January 1986 motor vehicle accident, there were no manifestations of cervical spondylosis, degenerative disc disease, or any other relevant neck condition within one year of separation, and cervical spondylosis and degenerative disc disease was first manifest many years after separation.  We find the contemporaneous records to be far more probative and credible than the Veteran's report of continuity and treatment.

Here, cervical spondylosis and degenerative disc disease was not "noted" during service within the meaning of section 3.303(b).  While the Board notes the Veteran's reported history of in-service events, the Board finds that the service treatment records do not show a combination of neck manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that cervical spondylosis or degenerative disc disease was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309.

The evidence of record does not show that the condition was manifest until at the earliest July 2009.  Furthermore, there is no showing of continuity.  The Veteran was not shown to have cervical spondylosis, degenerative disc disease, or any relevant back condition in service and did not have characteristic manifestations of such a condition until many years after discharge. 

In essence, the evidence establishes that the Veteran had a normal cervical spine upon separation and experienced the onset of neck symptoms many years after service.  The Board finds the contemporaneous in-service and post-service treatment records are entitled to greater probative weight and credibility than the lay statements of the Veteran and the self-reported history continuity. 

The more probative evidence establishes that he did not have cervical spondylosis or degenerative disc disease during service or within one year of separation. Furthermore, the evidence establishes that the remote onset of the condition is unrelated to service.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.


ORDER

Entitlement to service connection for a cervical spine disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


